DETAILED ACTION
This is a response to the Applicants' filing on 11/18/20. In virtue of this filing, claims 1-5 are currently presented in the instant application.
Terminal Disclaimer
The terminal disclaimer filed on 10/25/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No: 10,807,845 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over by Caroom, JR.et al (US Pub. No: 2012/0014102).
Regarding claim 1, Caroom, Jr et al obviously disclose or capable of performing that, in figures 1A-1F, 3A-5, a lighting system comprising elongated LED light fixtures each having;  a) a master circuit board(substrate (11)) with connectors(76) configured to power LED arrays(46); and b) a set of light  boards with the LED arrays, the light boards having matched connectors to detachably and interchangeably couple to the connectors (76) on the master circuit board(11), wherein the LED arrays 
Regarding claim 4, Caroom, Jr et al obviously disclose or capable of performing that, in figures 1A-5,  a pivoting corner feature coupled to  ends of at least two of the elongated LED light fixtures, such that the at least two elongated LED light fixtures can pivot through a range of angles.
Claim 2 is are rejected under 35 U.S.C. 103 as being unpatentable over by Caroom, JR.et al (US Pub. No: 2012/0014102) as applied to claim 1 above, and further in view of Chu (US Pub. No: 2009/0141491).
Regarding claim 2, Caroom, JR. et al disclose all the claimed limitation except for a transformer.
Chu disclose a transformer for power supply. Paragraphs [0043 and 0057].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Chu into the power supply of Caroom, Jr. et al to provide high voltage and low current for the power supply.
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





 
/Minh D A/
Primary Examiner
Art Unit 2844